Citation Nr: 1121752	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  06-38 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to service connection for allergic conjunctivitis.

3.  Entitlement to service connection for a disability of the right foot.

4.  Entitlement to service connection for a disability of the left foot, claimed as residuals of a left foot injury.

5.  Entitlement to service connection for a left shoulder disability, claimed as residuals of a left shoulder injury.

6.  Entitlement to service connection for a right wrist disability.

7.  Entitlement to service connection for a left wrist disability, to include claimed residuals of a left wrist ganglion cyst excision.

8.  Entitlement to service connection for a kidney disorder.  

9.  Entitlement to service connection for a left knee disability, claimed as residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna (New Orleans), Louisiana.  In that decision, the RO denied claims of service connection for disabilities of the right foot, left foot, left shoulder, left knee, right wrist and residuals of a left wrist ganglion cyst; as well as entitlement to service connection for a kidney disorder and allergic conjunctivitis.  In a February 2006 letter to the Veteran, the RO notified the Veteran of the February 2006 rating decision, and also notified him that his claim for nonservice-connected pension was also denied based on a finding of no wartime service.  

In February 2011, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  The record was held open for 30 days to allow the submission of additional evidence.  The Veteran submitted additional evidence during that time period along with a waiver of RO consideration pursuant to 38 C.F.R. § 20.1304 (2010).  

The issues of entitlement to service connection for allergic conjunctivitis, a disability of the right foot, a disability of the left foot, a left shoulder disability, a right wrist disability, a left wrist disability, to include claimed residuals of a left wrist ganglion cyst excision, and a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have active duty service during a period of war; he had peacetime active service from October 1975 to October 1979.

2.  The Veteran does not have a current chronic kidney disability.  

3.  The evidence of record establishes that the Veteran's current right wrist injury was incurred in April 2005, many years after discharge from service, and there is no evidence of record establishing any relationship between the Veteran's current residuals of a right wrist fracture and any event or injury in service.  


CONCLUSIONS OF LAW

1.  The Veteran's active duty service does not meet threshold service eligibility requirements for VA pension benefits.  38 U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2010).

2.  A claimed kidney disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  A right wrist disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the service connection claims, the RO provided the appellant pre-adjudication notice by letter dated December 2005.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim for service connection, generally, and the relative duties of VA and the claimant to obtain evidence.  

The Veteran was not provided with notice of how VA assigns disability ratings or effective dates for any grant of service connection, which is required by the holding in Dingess; however, as the claims of service connection for a kidney disorder and a right wrist disorder are denied, no such initial rating or effective date will be assigned.  As such, the lack of notice in this regard results in harmless error.  

Any other notice errors in this case did not affect the essential fairness of the adjudication because VA cured the procedural defects and has obtained all relevant evidence.  The notices provided to the Veteran over the course of the appeal provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate his claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Although the Veteran was not afforded a VA examination to determine the likely etiology of any kidney disorder or right wrist disorder, no such examination is necessary in this case because there is no evidence of an in-service kidney disorder or right wrist injury, and no evidence of a current chronic kidney disorder.  Moreover, the evidence of record clearly shows that the Veteran incurred a right wrist fracture in April 2005 in work-related injury.  In disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, there is evidence of record showing that the Veteran incurred a right wrist fracture years after service and the evidence does not show that he has a right wrist cyst.  The medical records do not show that the Veteran has a current chronic kidney disorder nor does the Veteran assert that he has a chronic kidney disorder.  Accordingly, as the evidence does not show that the Veteran has current chronic disabilities, or persistent or recurrent symptoms of a disability, that may be related to service, the medical evidence of record is sufficient to decide the claim.  

Regarding the claim for nonservice-connected pension, the regulations governing VA's duties to notify and assist claimants are not applicable to the pension claim, as it is a question of law as to whether the Veteran's service qualifies as wartime service for VA nonservice-connected pension benefits.  See Manning v. Principi, 16 Vet. App. 534 (2002).  The facts are not in dispute, and the case turns on interpreting the law, and no additional notification or assistance would change the outcome of this claim.  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

During the Board hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  See Bryant v. Shinseki, 23 Vet App 488 (2010).  The record was held open for 30 days, during which time the Veteran was invited to submit additional evidence, including a statement from a medical professional.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

II.  Pension

Based upon the foregoing, the Veteran is not eligible for nonservice-connected pension benefits under the laws administered by VA.  As the law and not the evidence of record is dispositive in this case, the claim must be denied because of the lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities that are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of threshold requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a) (3).

The Veteran in this case has not established basic threshold eligibility for nonservice-connected pension.  Eligibility for VA pension benefits generally requires an initial showing that the claimant is a veteran who served on active duty for at least 90 days during a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 (2010).  Here, the evidence fails to show that the Veteran's period of service was during a period of war.  See 38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.  His Certificate of Release or Discharge from Active Duty, DD Form 214, shows that he served on active duty from October 8, 1975 to October 7, 1979.  The war in the Republic of Vietnam ended May 7, 1975, while the Persian Gulf War commenced August 2, 1990.  

The Veteran argues that his enlistment date should count as the day he entered service, and this date was much earlier than his October 8, 1975, date of actual entry into active duty, and fell within the date range prior to the end of the Vietnam era, sometime earlier than May 7, 1975.  

Regardless when the Veteran enlisted, the fact remains, he did not enter active duty until October 8, 1975, a period of peacetime.  The law and regulation are clear:  the date used to determine when the Veteran's active duty service began is the date of entry into active duty as listed on the DD Form 214, and not the day of enlistment into the Armed Services.  In this case, the record does not show, nor does the Veteran contend, that he served on active duty prior to October 8, 1975, or any time after August 2, 1990 (during a period of war pursuant to 38 C.F.R. §  3.2).  Thus, as a matter of law, the Veteran did not serve during a period of war.

Accordingly, the appeal for nonservice-connected pension benefits must be denied since the Veteran does not meet the threshold statutory requirement for eligibility for pension benefits.

III.  Service Connection

The Veteran seeks service connection for a kidney disorder and a right wrist disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic disorders, such as nephritis, calculi of the kidney, and arthritis, may be established based on a legal "presumption" by showing that either disability manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Kidney Disorder

The Veteran's STRs are negative for a kidney disorder.  The records do show that the Veteran may have had a possible liver dysfunction during service.  An August 1979 STR notes elevated total bilirubin and mild hepatomegaly, probably secondary to alcohol abuse.  Other records show treatment for abdominal pain, but there was no indication that the Veteran was treated for a kidney dysfunction, or chronic kidney stones either in service or within one year of discharge.  

The Veteran has submitted no current treatment records showing the presence of a current kidney disorder, and the VA outpatient treatment records do not show that the Veteran has a current diagnosis of a kidney disorder or any type of chronic kidney dysfunction.  

At his video conference in February 2011, the Veteran testified that he was treated for a urinary infection during service.  The Veteran testified that he was given medication for the infection and that it cleared up the infection.  The Veteran further testified that he had no subsequent problems with any kidney infections until about a year prior to the video conference.  He indicated that he sought treatment at a VA facility, and again received medication for the infection which cleared up.  

However, the evidence of record shows that the Veteran does not have a chronic kidney disorder for which service connection may be established.  Although the STRs do not show that the Veteran was treated in service for a kidney infection, he testified at his video conference in February 2011 that he was indeed treated for such in service, and then again approximately one year prior to the hearing.  Even if the Veteran's testimony regarding in-service treatment for a kidney infection is presumed competent, credible and probative, it only shows that he experienced an acute infection during service that was cleared up with medication.  In addition, the Veteran reported that he had one other kidney infection one year prior to the hearing, which was treated and cleared up.  There is simply no indication from the record that he developed a chronic kidney disorder during service; and, moreover, there is no evidence to show that the Veteran has a current chronic kidney disorder that had its onset during service or that is related to service.  

In sum, the medical evidence of record has never shown a diagnosis of chronic kidney disorder.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Service connection may not be granted unless a current disability exists.  In other words, it is essential that there be a current disability in order to establish service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there is no medical evidence establishing a current diagnosis of a kidney disorder for which service connection may be established nor has the Veteran asserted that he has persistent or recurrent symptoms of a disability.  Thus, the preponderance of the evidence is against a finding service connection for kidney disorder, and the claim must be denied. 

Right Wrist

The STRs do not show any complaints, findings or diagnosis of a right wrist injury, cyst, or other disease of the wrist.  

Current VA treatment records reveal that the Veteran reportedly fractured his right wrist in April 2005 in a work-related accident.  These records show that the Veteran suffered a fracture of the right wrist at work, when he was changing a tire and the jack fell out from under the car and the fender fell on his arm.  Specifically, an April 2005 VA orthopedic consult notes that the Veteran injured his right wrist at work when a heavy object hit the dorsum of the right wrist.  He was treated at the local emergency room where a metal splint and ace bandage were applied.  Significantly, he denied any other injury.  The diagnosis was fracture of the lower end of the radius.  In addition, he was seen in September 1997 for a right wrist cyst that he had for approximately eight months.  The Veteran testified that the cyst was drained.  

At the Veteran's video conference in February 2011, the Veteran testified that he had a cyst on his right wrist, and then on his left wrist during service; however, the STRs show only that the Veteran had a cyst on the left wrist during service.  In February 1978, he was seen with a lump on his left wrist that had been there for seven days.  The Veteran reported that he had a lump on the left wrist the prior year that went away by itself but that came back seven days ago.  In September 1977, the Veteran had been seen with a lump on his wrist that was to be observed for thirty days before a surgical consultation would be scheduled.  There is absolutely no evidence whatsoever showing any injury or disease involving the right wrist, including cyst drainage, during service.  The Veteran testified that he currently experiences pain.  

In sum, there is no evidence in the service treatment records of an in-service injury or disease (cyst) of the right wrist.  Furthermore, the post-service VA treatment records clearly show that the Veteran fractured his right wrist in April 2005 in a work-related injury and that since the claim was filed his diagnosis was a fracture of the lower radius.  The medical records do not show findings pertinent to a cyst of the right wrist since the claim was filed despite the fact that his forearm was evaluated in connection with the fracture.  There is no evidence showing that any event, injury or disease in service has any relationship to any current residuals of the right wrist fracture that was incurred in April 2005.  Moreover, the records from April 2005 note that there was no prior history of a right wrist injury nor was a cyst affecting the right wrist noted.  There is no medical evidence to the contrary.  

Although the Veteran is competent to state that he had pain and a growth on his right wrist during service, the STRs show that he had a cyst on the left wrist.  The records do not show that he had a right wrist cyst that was drained nor is a current cyst of the right wrist shown by the evidence of record.  Instead, the Veteran reports that he has symptoms of pain but the current medical records show that he had a fracture of the right wrist.  However, a right wrist cyst is not shown.  The service treatment records, which do not show that the Veteran had a right wrist cyst that was drained, outweigh the Veteran's statements, which are credible and probative, that he had a cyst of the right wrist in service that was drained.  Moreover, medical records dated in proximity to his August 2005 claim for service connection show that he had a post-service fracture of the wrist, but not a cyst.  These medical records, which are based on physical examinations by medical professionals, outweigh the Veteran's statements, even if they are found competent, credible and probative, that he has pain which he attributes to a cyst.    

In light of the foregoing, the Veteran's claim of service connection for a right wrist disability must fail.  The evidence of record does not establish any link between the Veteran's current disability of residuals of a right wrist fracture and any event or incident of service; and the preponderance of the evidence is against finding that he has a right wrist cyst and that he had a right wrist cyst (and removal thereof) in service.  

Thus, the preponderance of the evidence is against a finding service connection for a right wrist disability, and the claim must be denied. 


ORDER

Basic eligibility for VA nonservice-connected pension benefits is not established; entitlement to nonservice-connected disability pension is denied.

Service connection for a kidney disorder is denied.  

Service connection for a right wrist disability is denied.  


REMAND

The Veteran seeks service connection for orthopedic disabilities of the left shoulder and left knee; disabilities of the right and left feet, disabilities of the right and left wrist, to include any residuals of ganglion cyst removals, and aggravation of pre-existing allergic conjunctivitis.  

Regarding the allergic conjunctivitis, the service treatment records clearly show that the Veteran had a pre-existing conjunctivitis condition associated with his eyes.  Various STRs note that the Veteran had a multi-year history of chronic, recurrent bilateral conjunctivitis infection since childhood.  These records also show that the Veteran was treated on numerous occasions during service for attacks of redness and irritation in one or both eyes.  

At the Veteran's videoconference in February 2011, he testified that he continued to be bothered with the conjunctivitis.  Given the Veteran's testimony and the evidence noted in service, a medical examination is necessary to determine whether the Veteran's pre-existing chronic conjunctivitis underwent an increase in severity beyond the natural progression of the disease during service.

Regarding the Veteran's left shoulder, left wrist and left knee, the Veteran maintains that he was injured when he fell into a foxhole.  The Veteran testified at his video conference that he believed the foxhole injury occurred sometime in 1976 during service in the Philippines.  The service records are negative for any injuries to the left shoulder, left wrist or left knee; however, the Veteran is certainly competent to report that such injuries occurred.  The STRs do show that the Veteran had a cyst drained from the left wrist in March 1978.  

Interestingly, however, the more recent VA treatment records note the Veteran' self-reported history of more recent onset of pain in the shoulder, knee and wrists, with no mention of any injury in service.  Rather, the Veteran refers to more recent incidents.  For example, a December 2001 VA outpatient record refers to an incident 12 years earlier when a car fell on him.  A November 2003 VA treatment record notes that the Veteran underwent an outpatient procedure to have a cyst removed from his left foot, with no pain associated with the cysts.  A December 2003 outpatient treatment record indicates complaints of knee pain of 2 months duration with no history of falling.  A March 2004 VA treatment record notes knee pain since October 2003.  A December 2004 VA outpatient record notes complaints of bilateral shoulder pain for 1 and 1/2 years.  

Nevertheless, the Veteran has testified that he received treatment at the VA Medical Center in Alexandria for all of his claimed in-service injuries.  As such, VA must attempt to obtain these records.  

Regarding the Veteran's claimed foot disabilities, the issues certified on appeal are "contusions" of the right and left foot; however, the Veteran testified that his conditions of the feet consist of swelling, pain and a fungus on the feet.  As such, there is some confusion as to what disability (or disabilities) the Veteran is attempting to service connect.  In any event, the STRs show that the Veteran was treated in service for foot pain.  In November 1975, the Veteran complained of heel contusions of both feet with pain for two days.  The Veteran reported a history of prolonged standing on mess duty and in-service training with physical exercise.  A sore area on both heels was noted, although there was no swelling or discoloration noted.  There was no deformity noted on either foot.  The impression was mild heel contusion.  The Veteran returned to the clinic the following day with the same complaint.  In March 1979, the Veteran injured his left heel playing basketball.  X-ray was normal, but it was painful to walk, and the left heel was swollen and very tender to the touch.  The assessment was bruise to the left calcaneus.  The Veteran was issued a cane, and put on light duty for a week.  The following month, in April 1979, the Veteran was treated again for complaints of pain in the left calcaneus.  The Veteran indicated that he reinjured the area while running.  Physical examination revealed a bruise to the heel of the left foot with moderate point tenderness.  The Veteran was again put on light duty for 7 days and a cane was issued.

In light of the Veteran's testimony regarding current foot pain, as well as the STRs showing treatment for foot pain in service, the Veteran's feet should be examined to determine what, if any, current disabilities of the feet exist, and if they are as likely as not related to service.  This should include an opinion as to whether there is any relationship between the Veteran's November 2003 excision of a cyst of the left foot and any injury or incident of service.  

Regarding the Veteran's claim of service connection for a disability of the left wrist, the STRs note that in February 1978, the Veteran presented with a knot at the left wrist for 7 days.  The diagnosis was glanglionic cyst.  The Veteran was referred to the surgical clinic.  A March 1978 note indicates that the cyst was drained, but the Veteran continued to have pain present upon palpation.  The Veteran maintains that he continues to have pain in the area of the left wrist where the cyst was removed.  Given the documented removal of a left wrist cyst in service, and the Veteran's testimony regarding continuity of symptoms of pain and recurrence since service, the Veteran should be afforded an examination to determine whether any current left wrist disability exists, and if so, whether it is at least as likely as not related to any injury, disease, or other incident of service.  

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO did not provide such notice with respect to the claimed left wrist disability. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a duty-to-assist letter that complies with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159; including notice of how VA assigns initial disability ratings and effective dates for all grants of service connection pursuant to the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims folder all pertinent VA records from the VAMC in Alexandria prior to September 1997 and after March 2006.  If additional records are not located, provide notice of the unavailability of the records in the claims file.  In addition, if records dated prior to September 1997 are not located, inform the Veteran pursuant to 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for an ophthalmology examination to determine the current nature and likely etiology of the chronic conjunctivitis of the eyes.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to opine as to whether the conjunctivitis of the eyes was incurred prior to service, during active service, or after active service.  If the eye condition is found to have pre-existed service, then the examiner should opine as to whether it was aggravated (i.e., permanently worsened) during service, beyond the natural progression, particularly given that the Veteran was treated numerous times during service without any apparent improvement.  A complete rationale should accompany all opinions expressed.

4.  Schedule the Veteran for an orthopedic examination to determine the current nature and likely etiology of any current left shoulder, left knee and/or left wrist disability.  Additionally, the examiner should determine the current nature and likely etiology of any disabilities of the feet.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any claimed disorder of the left shoulder, left knee, left wrist, right foot and/or left foot, if found, was incurred during active service.  All indicated tests, including X-ray (CT and/or MRI scans if necessary) must be conducted.  The examiner should determine if any of these disabilities exist, even if they are intermittent.  The examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's testimony regarding injuries in service and continuity of symptoms since service.  A complete rationale should accompany all opinions expressed.

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination reports do not provide the information requested above, return the report(s) as insufficient.  Thereafter, readjudicate the Veteran's claims after taking any other development action deemed warranted.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


